                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA
UNITED STATES OF AMERICA,                 )         CASE NO. 8:18CR42
                                          )
                    Plaintiff,            )
                                          )              ORDER
v.                                        )
                                          )
MARIBEL LIZARRAGA,                        )
                                          )
                    Defendant.            )

      THIS MATTER is before the Court on Defendant=s Motion for Noncustodial

Transportation (Filing No. 148). Defendant is indigent and is in need of noncustodial

transportation for her sentencing hearing, in Omaha, Nebraska on September 13, 2019 at

11:00 a.m., and the Court finds said motion should be granted.

      ACCORDINGLY, IT IS SO ORDERED:

      1.     That Defendant=s motion (Filing No. 148) is granted and;

      2.     That the U.S. Marshals shall provide round trip noncustodial transportation

for Defendant from her home in Los Angeles, California, to Omaha, Nebraska, to arrive

no later than 9:00 a.m. on September 13, 2019.

      DATED this 4th day of September, 2019.

                                              BY THE COURT:

                                              s/ Susan M. Bazis
                                              United States Magistrate Judge
